Judgment reversed.
See journal entry.
*441It appearing from the facts found and determined by the court of appeals that the testatrix held said estate coming from her deceased husband, Samuel Geller, in a trust capacity, and the conditions of said trust were that at the decease of the testatrix one-half of said estate should go to the relatives of Samuel Geller and one-half to the relatives of Nancy A. Geller and that it was the intention of said testatrix to devise the one-half of her said estate to the relatives of her deceased husband and the one-half to the relatives of said testatrix and that the issue of the deceased legatees should take the legacies devised to them, all in accordance with her obligations under the trust.
The court, therefore, finds that the issue of any deceased legatees are entitled to the legacy bequeathed to their respective parents. It is, therefore, ordered and adjudged by this court that the judgment of said court of appeals be, and the same is hereby, reversed, and this causé is remanded to the said court of appeals with instructions to enter its judgment and decree directing the said executor to distribute the funds of said estate in accordance with the above finding of this court and otherwise according to law.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman, Jones and Matthias, JJ., concur.